         Case 4:20-cv-00971-MWB-DB Document 5 Filed 07/10/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ANGEL L. MARTINEZ,                              No. 4:20-CV-00971

                Petitioner,                         (Judge Brann)

          v.

    DEREK OBERLANDER,
    Superintendent,

                Respondent.

                              MEMORANDUM OPINION

                                    JULY 10, 2020

I.       BACKGROUND

         Angel L. Martinez, an inmate presently confined at the Forest State

Correctional Institution, Marienville, Pennsylvania (SCI-Forest), filed this pro se

petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254.1 Named as

Respondent is SCI-Forest Superintendent Derek Oberlander.2 The required filing

fee has been paid. Accompanying the Petition is Martinez’ “petition to stay and

abey Petitioner’s § 254 habeas corpus petition to allow Petitioner to exhaust his

claim in the state court to fulfill his exhaustion requirement and prevent the




1
     Doc. 1.
2
     Id.
                                           1
        Case 4:20-cv-00971-MWB-DB Document 5 Filed 07/10/20 Page 2 of 7




expiration of his statutory time to seek federal habeas corpus relief.”3 Service of

the Petition has not yet been ordered.

       According to the motion, Petitioner seeks a stay, based on the following:

        As of April 28, 2020, Petitioner only had 75 days to file his federal
        habeas corpus petition. Petitioner will show how that was calculated.
        Petitioner was resentenced on February 3, 2017, after earning a remand
        on appeal. Petitioner did not appeal after resentencing. Therefore, his
        conviction became final on March 4, 2017. On December 19, 2017,
        Petitioner filed his first Post Conviction Relief Act (PCRA) petition
        which stopped (tolled) the AEDPA one-year statutory time limitation.
        The December 19, 2017 filing took 290 days off the AEDPA one-year
        statutory time limitations. Therefore, Petitioner had 75 days left to file
        his federal habeas petition from the April 28, 2020 denial.

        Petitioner has already filed his second PCRA in the state court on May
        18, 2020, alleging PCRA counsel’s ineffectiveness for failing to
        properly file a notice of appeal which resulted in Petitioner’s appeal
        being quashed which resulted in the total deprivation of Petitioner’s
        appeal rights.

        Petitioner asserts that this second PCRA will not be resolved in 75 days
        and has no idea how long it will take the PCRA court to review and
        address petitioner’s second PCRA, especially in this pandemic of
        COVID-19.4

        Thus, Petitioner requests that the instant proceeding be stayed until the

conclusion of his state court proceedings.5




3
    Doc. 2.
4
    Id.
5
    Id.
                                            2
          Case 4:20-cv-00971-MWB-DB Document 5 Filed 07/10/20 Page 3 of 7




    II.      DISCUSSION

          Title 28 United States Code Section 2254(b)(1) provides that an application

for a writ of habeas corpus filed on behalf of a person in custody pursuant to the

judgment of a state court shall not be granted unless the applicant has exhausted

the remedies available in the courts of the state; or there is an absence of available

state corrective process; or there are existing circumstances which render the state

process ineffective. The exhaustion requirement is not a mere formality. It serves

the interests of comity between the federal and state systems, by allowing the state

an initial opportunity to determine and correct any violations of a prisoner’s federal

rights. However, a Section 2254 petition may be denied on the merits

notwithstanding the failure of a petitioner to exhaust available state court remedies.

          The United States Court of Appeals for the Third Circuit has stated

that“[U]nder 28 U.S.C. § 2254(c), such a petitioner ‘shall not be deemed to have

exhausted the remedies available in the courts of the State ... if he has the right

under the law of the State to raise, by any available procedure, the question

presented.”6 “A state prisoner is generally barred from obtaining federal habeas

relief unless the prisoner has properly presented his or her claims through one

‘complete round of the State’s established appellate review process.’”7 The



6
    Wenger v. Frank, 266 F.3d 218, 223-24 (3d Cir. 2001).
7
    Woodford v. Ngo, 548 U.S. 81, 92 (2006)(internal citations omitted); O’Sullivan v. Boerckel,
    526 U.S. 838, 844-45 (1999)(while exhaustion does not require state prisoners to invoke
                                               3
       Case 4:20-cv-00971-MWB-DB Document 5 Filed 07/10/20 Page 4 of 7




Supreme Court of the United States in O’Sullivan v. Boerckel explained that state

prisoners must “file petitions for discretionary review when that review is part of

the ordinary appellate review procedure in the State.”8 The Supreme Court added

that, in determining whether a state prisoner has preserved an issue for presentation

in a federal habeas petition, it must be determined not only whether a prisoner has

exhausted his state remedies, but also whether he has properly exhausted those

remedies, that is to say whether he has fairly presented his claims to the state

courts.9

       Fair presentation requires that the “substantial equivalent” of both the legal

theory and the facts supporting the federal claim are submitted to the state courts,

and the same method of legal analysis applied in the federal courts must be

available to the state courts.10 Moreover, to satisfy exhaustion, the state court must

be put on notice that a federal claim is being asserted.11 The exhaustion

requirement is satisfied if the petitioner’s claims are presented through a collateral

proceeding, such as a petition under Pennsylvania’s Post Conviction Relief Act




    extraordinary remedies, the state courts must be afforded one full opportunity to resolve any
    constitutional issues via completion of the State’s established appellate review process).
8
   Id. at 847.
9
   See id. at 848.
10
   Evans v. Court of Common Pleas, 959 F. 2d 1227,1230 (3d Cir. 1992); Lambert v. Blackwell,
    134 F.3d 506, 513 (3d Cir. 1997).
11
   Keller v. Larkins, 251 F.3d 408, 413 (3d Cir. 2001).
                                                 4
       Case 4:20-cv-00971-MWB-DB Document 5 Filed 07/10/20 Page 5 of 7




(PCRA), and it is not necessary to present federal claims to state courts both on

direct appeal and in a PCRA proceeding.12

       The Supreme Court, noting that a total exhaustion rule “does not

unreasonably impair the prisoner’s right to relief,” has recognized that if a habeas

corpus petition containing both exhausted and unexhausted claims is presented,

then the entire petition must be dismissed.13 However, in both Rhines v. Weber14

and Crews v. Horn,15 a § 2254 petitioner filed a timely but mixed federal habeas

corpus petition (one containing both exhausted and unexhausted claims). Both

Rhines and Crews addressed arguments that federal habeas petitions should be held

in abeyance while unexhausted claims were exhausted in state court because those

claims might be time barred upon returning to federal court due to the time

limitations imposed by 28 U.S.C. § 2254(b)(1).

       Rhines recognized that under such “limited circumstances” district courts

have the discretion to stay a mixed § 2254 federal habeas corpus petition so that

the petitioner can pursue review of his unexhausted claims in state court.16 Our

Court of Appeals in Crews similarly recognized that in order to avoid an unfair




12
   Evans, 959 F.2d at 1230.
13
   Rose v. Lundy, 455 U.S. 509, 522(1982).
14
   544 U.S. 269 (2005).
15
   360 F. 3d 146 (3d Cir. 2004).
16
   Rhines, 544U.S. at 277.
                                             5
          Case 4:20-cv-00971-MWB-DB Document 5 Filed 07/10/20 Page 6 of 7




result “when an outright dismissal could jeopardize the timeliness of a collateral

attack, a stay is the only appropriate course of action.”17

          The Petitioner’s pending motion in the matter at hand appears to indicate

that he has a matter pending before the Court of Common Pleas of York County,

Pennsylvania. Given the liberal consideration afforded to pro se litigants, it

appears that Petitioner is seeking a stay so that he can attempt to obtain state court

review of unexhausted claims. As in Crews, Martinez should not face the prospect

of forfeiting federal court review of any issues. In this regard, there is no

indication that Petitioner is seeking to defer adjudication of his claims or to defeat

the interests of finality of state court judgments. Recognizing that Martinez may

not have any additional time in which to file a new federal habeas petition if he

returns to pursue further state court review, Crews counsels in favor of allowing

the state courts the initial opportunity to review any unexhausted claims.

Petitioner’s request for a stay of litigation in this case will therefore be granted so

that he may complete state review of any pending, unexhausted federal claim.

          In the event that the state courts refuse to entertain such review, Petitioner

may return to this Court and seek review of any unexhausted claims or he may

elect to solely proceed with his exhausted claims.




17
     Crews, 360F.3d at p. 154 (internal citations omitted).

                                                   6
       Case 4:20-cv-00971-MWB-DB Document 5 Filed 07/10/20 Page 7 of 7




III.   CONCLUSION

       In order to keep this matter moving forward, within thirty (30) days of

disposition of Petitioner’s state court proceedings, he shall file a written status

report with this Court. That status report shall include a copy of the relevant state

court disposition.

       Failure to timely file the required written status report may be deemed a

failure to prosecute.

       Upon demonstration by Petitioner that his relevant state court proceedings

have concluded, the stay issued in this matter will be lifted. Until such time, this

matter will be marked closed for administrative purposes.

       An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                           7
